DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
  Paragraph [0042], “to determine the e front vehicle” should read “to determine the front vehicle”
Paragraphs [0011] and [0049] state “FIG. 5 is a flowchart.” However, FIG. 5 is not a flowchart.
Paragraphs [0013] and [0062] state “FIG. 7 is a flowchart.” However, FIG. 7 is not a flowchart.
Appropriate correction is required.
Claim Objections
Claims 11 and 16 are objected to because of the following informalities:  
Regarding claim 11, the recitation of “a third vehicle front vehicle” should read “a third front vehicle” or “a third vehicle.” 
Regarding claim 16, the recitation of “a path of the first vehicle” in line 5 should read “the path of the first vehicle” in order to avoid being unclear. The limitation “a path of the first vehicle” has already been stated in line 1 of claim 16. Any recitations of “a path of the first vehicle” following the limitation in line 1 should be stated as “the path of the first vehicle” if referring to the same limitation in order to avoid being indefinite or unclear. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.
101 Analysis – Step 1
Regarding Step 1 of the Revised Guidance, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-15 are directed to a method and recites at least one step and claims 16-20 are directed to an apparatus that comprises a receiver and processor. Therefore, claims 1-20 are within at least one of the four statutory categories (process and apparatus).
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 

An apparatus in a first vehicle for determining a path of the first vehicle, the apparatus comprising: 
a receiver configured to receive a radio frequency (RF) signal, among RF signals corresponding to a plurality of front vehicles that are in front of the first vehicle; and 
a processor configured to determine a path of the first vehicle based on the received RF signal.

The examiner submits that the bolded limitations above constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. The limitation “determining a path of the first vehicle” can be completed as a thought to choose where to drive the vehicle.  
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim, beyond the abstract idea, integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception (mental process). The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

An apparatus in a first vehicle for determining a path of the first vehicle, the apparatus comprising: 
a receiver configured to receive a radio frequency (RF) signal, among RF signals corresponding to a plurality of front vehicles that are in front of the first vehicle; and 
a processor configured to determine a path of the first vehicle based on the received RF signal.

The limitation “receiving a radio frequency (RF) signal” is considered “mere data gathering” as the signal is merely received and not applied in the context of claim 16. “Mere data gathering” is considered insignificant extra-solution activity and does not add significantly more to the judicial exception (see MPEP 2106.05(g)). Additionally, the limitation “a processor” is recited at a high level of generality, failing to recite a specific technology that is integral to the claim. Thus, these additional elements merely amount to insignificant extra-solution activity the general application of the abstract idea to a technological environment. Thus, the claim must be further examined under Step 2B.
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guidance, it must finally considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea). In the instant application, representative independent claim 16 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical 
	Independent claim 1 is parallel in scope to claim 16 and ineligible for similar reasons.
Regarding Claim 2
Claim 2 sets forth:
calculating position information of a second vehicle, among the plurality of front vehicles, based on the received RF signal corresponding to the second vehicle; and 
determining the path of the first vehicle based on the position information of the second vehicle.
The limitation bolded above merely embellishes the abstract idea of claim 1 since “calculating position information of a second vehicle” can be carried out as a mental process or observation to see where the second vehicle is and “determining the path of the first vehicle” has already been addressed in the consideration of claim 1. No other technology has been recited to integrate the abstract idea into a practical application. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding Claim 4
Claim 4 sets forth:
determining a second vehicle to be tracked for determining the path of the first vehicle from among the plurality of front vehicles, wherein 
the receiving of the RF signal comprises receiving the RF signal from the determined second vehicle.
The limitation bolded above merely embellishes the abstract idea of claim 1 since “determining a second vehicle to be tracked” can be carried out as a mental process or observation to decide a vehicle to 
Regarding Claim 5
Claim 5 sets forth:
the determining of the second vehicle to be tracked comprises determining the second vehicle by using at least one of position information of the plurality of front vehicles and path information of the plurality of front vehicles.
The limitation bolded above merely embellishes the abstract idea of claim 1 since “determining the second vehicle” can be carried out as a mental process and observation to choose a second vehicle based on the observed locations or directions of the vehicles. No other technology has been recited to integrate the abstract idea into a practical application. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding Claim 6
Claim 6 sets forth:
obtaining the path information of the plurality of front vehicles.
Claim 6 inherits the abstract idea set forth in claim 1 due to dependency. In addition, the limitation underlined above is another form of “mere data gathering” which is considered insignificant extra-solution activity (see MPEP 2106.05(g)). The MPEP states insignificant extra-solution activity fails to integrate a judicial exception (abstract idea) into a practical application. No other technology has been recited to amount to significantly more than the abstract idea. Accordingly, the claim does not confer 
Regarding Claim 7
Claim 7 sets forth:
the path information of the plurality of front vehicles comprises at least one of final destinations, intermediate pathways, intermediate stops, or traveling directions of the front vehicles.
Claim 7 inherits the abstract idea set forth in claim 1 due to dependency. No additional action has been recited to add to the abstract idea of claim 1.  Furthermore, no additional action, structure, or technology has been recited to integrate the abstract idea into a practical application nor to amount to significantly more than the abstract idea. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding Claim 8
Claim 8 sets forth:
providing at least one of the position information of the plurality of front vehicles and the path information of the plurality of front vehicles to a user of the first vehicle; and 
determining a vehicle selected by the user of the first vehicle as the second vehicle.
The limitation bolded above merely embellishes the abstract idea of claim 1 since “determining a vehicle selected by the user” can be carried out as a mental process to decide which vehicle to be the second vehicle. The limitation underlined above to “provide at least one of the position information… and the path information” falls under “mere data gathering” which is considered insignificant extra-solution activity which fails to integrate the judicial exception (abstract idea) into a practical application. No other technology has been recited to integrate the abstract idea into a practical application. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding Claim 9
Claim 9 sets forth:
obtaining consent to tracking from a user of the determined second vehicle.
Claim 9 inherits the abstract idea set forth in claim 1 due to dependency. In addition, the limitation underlined above “obtaining consent” falls under “mere data gathering” which is considered insignificant extra-solution activity which fails to integrate the judicial exception (abstract idea) into a practical application. No other technology has been recited to integrate the abstract idea into a practical application. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding Claim 10
Claim 10 sets forth:
requesting the second vehicle from which the consent is obtained to transmit a predefined RF signal when the consent to the tracking is obtained.
Claim 10 inherits the abstract idea set forth in claim 1 due to dependency. In addition, the limitation underlined above “requesting the second vehicle… to transmit…. a predefined RF signal” falls under “mere data gathering” which is considered insignificant extra-solution activity which fails to integrate the judicial exception (abstract idea) into a practical application. No other technology has been recited to integrate the abstract idea into a practical application. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding Claim 11
Claim 11 sets forth:
determining a third vehicle front vehicle from among the plurality of front vehicles other than the determined second vehicle when the consent to the tracking is not obtained.

Regarding Claim 12
Claim 12 sets forth:
obtaining consent to tracking from users of the plurality of front vehicles.
Claim 12 inherits the abstract idea set forth in claim 1 due to dependency. In addition, the limitation underlined above “obtaining consent” falls under “mere data gathering” which is considered insignificant extra-solution activity which fails to integrate the judicial exception (abstract idea) into a practical application. No other technology has been recited to integrate the abstract idea into a practical application. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding Claim 13
Claim 13 sets forth:
each of the plurality of front vehicles comprises a transmitter and transmits an RF signal predefined corresponding to each of the plurality of front vehicles through the transmitter.
Claim 13 inherits the abstract idea set forth in claim 1 due to dependency. The limitation underlined above “transmits an RF signal” is similar to that in the claim 16 determination and falls under “mere data gathering” which is considered insignificant extra-solution activity. In addition, the limitation “transmitter” is provided at a high level of generality. Therefore, the additional element fails to recite a specific technology that is integral to the claim. Thus, the additional elements merely amount to the general application of the abstract idea to a technological environment and the use of insignificant 
Regarding Claim 14
Claim 14 sets forth:
outputting the path of the first vehicle.
The limitation bolded above merely embellishes the abstract idea of claim 1 since “outputting the path” can be carried out as a mental process or thought to carry out the intended or desired pathing. No other technology has been recited to integrate the abstract idea into a practical application. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding Claim 15
Claim 15 sets forth:
A non-transitory computer readable medium having stored thereon a computer program to execute a method according to claim 1.
Claim 15 inherits the abstract idea set forth in claim 1 due to dependency. In addition, the limitation “non-transitory computer readable medium” is provided at a high level of generality. Therefore, the additional element fails to recite a specific technology that is integral to the claim. The additional elements merely amount to the general application of the abstract idea to a technological environment. Thus, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding Claim 17
Claim 17 sets forth:
calculate position information of a second vehicle, among the plurality of front vehicles, based on the received RF signal corresponding to the second vehicle and 
determine the path of the first vehicle based on the position information of the second vehicle.
The limitation bolded above merely embellishes the abstract idea of claim 16 since “calculating position information” can be carried out as a mental process or observation to see where the second vehicle is and “determine the path of the first vehicle” has already been addressed in the consideration of claim 16. No other technology has been recited to integrate the abstract idea into a practical application. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 16.
Regarding Claim 19
Claim 19 sets forth:
determine a second vehicle to be tracked for determining the path of the first vehicle from among the plurality of front vehicles, and 
the receiver is further configured to receive the RF signal from the determined second vehicle.
The limitation bolded above merely embellishes the abstract idea of claim 16 since “determine a second vehicle to be tracked” can be carried out as a mental process or observation to decide a vehicle to follow. The limitations underlined above is similar to those recited in the claim 16 determination above and falls under “mere data gathering” which is considered insignificant extra solution activity by the courts and general application of the abstract idea in a technological environment due to the generality of the “receiver.” Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 16.
Regarding Claim 20
Claim 20 sets forth:
determine the second vehicle by using at least one of position information of the plurality of front vehicles and path information of the plurality of front vehicles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (WO 2010137135 A1; see reference N on PTO-892) in view of Hashimoto et al. (U.S. Patent No. 6,356,820 B1; hereinafter Hashimoto).
Regarding claim 1, Ito discloses:
receiving a signal, among a plurality of signals corresponding to a plurality of front vehicles that are in front of the first vehicle (vehicle A receives attribute information of a plurality of vehicles in front of the own vehicle by inter-vehicle communication through communication device 38, see at least page 8 lines 309-316 and page 10 lines 398-400); and 
determining a path of the first vehicle based on the received signal (system controller 20 uses the received attribute information to determine a vehicle to follow for vehicle A, see at least page 8 lines 317-322).
Ito does not disclose:
the signals being radio frequency (RF) signals
However, Hashimoto teaches:
receiving a radio frequency (RF) signal (vehicle communication device has a transmitter 10, receiver 11, and antenna 4 for vehicle-to-vehicle communication using a radio frequency, see at least page 47, col. 6, lines 30-42 and page 51, col. 14, lines 44-56). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the received signal disclosed by Ito by adding the radio frequency taught by Hashimoto. Additionally, Ito discloses a reception tuner (page 7, line 260) and vehicle-to-vehicle communication (page 10, line 400 and page 13 line 536) in the communication device 38. Though Ito does not explicitly disclose the use of radio frequency, it would have been obvious to one of ordinary art that radio frequency could be used by the communication device disclosed by Hashimoto. One of ordinary skill in the art would have been motivated to make this modification in order to allow vehicles to switch frequencies “to prevent radio interference between” two groups of vehicles (see Hashimoto page 51, col. 14, lines 41-43). Examiner sets forth all other instances of “RF signal” below, for claims dependent on claim 1, inherit the combination of Ito and Hashimoto stated above. 
Regarding claim 2, the combination of Ito and Hashimoto teach the elements above and Ito further discloses:
calculating position information of a second vehicle, among the plurality of front vehicles, based on the received RF signal corresponding to the second vehicle (system controller 20 obtains the direction of vehicle B with respect to vehicle A from GPS data of the vehicles and shoots imaging device 70 in direction of vehicle B to calculate vehicle B’s position on a display screen where vehicle B is the determined leading vehicle, see at least page 10 lines 374-380); and 
determining the path of the first vehicle based on the position information of the second vehicle (path of vehicle A is determined by vehicle B because vehicle A is following vehicle B, see at least page 10 lines 374-375, 383-384, and 402).
Regarding claim 4, the combination of Ito and Hashimoto teach the elements above and Ito further discloses:
determining a second vehicle to be tracked for determining the path of the first vehicle from among the plurality of front vehicles (system controller 20 determines a vehicle among the plurality of vehicles ahead to follow and determine as a leading vehicle, see at least page 8 lines 317-322 ), 
wherein the receiving of the RF signal comprises receiving the signal from the determined second vehicle (vehicle A receives attribute information of vehicle ahead through the communication device 38 via inter-vehicle communication where the vehicle ahead is determined to be the leading vehicle, see at least page 8 lines 309-311, page 10 lines 389-400).
Regarding claim 5, the combination of Ito and Hashimoto teach the elements above and Ito further discloses:
the determining of the second vehicle to be tracked comprises determining the second vehicle by using at least one of position information of the plurality of front vehicles and path information of the plurality of front vehicles (system controller 20 determines the leading vehicle to be the one closest in proximity, see at least page 4 line 126; or determines leading vehicle to be one where destinations of leading vehicle and current vehicle are the same, see at least page 8 lines 315-316 and 320-322).
Regarding claim 6, the combination of Ito and Hashimoto teach the elements above and Ito further discloses:
obtaining the path information of the plurality of front vehicles (vehicle A receives attribute information of vehicles ahead via communication device on the navigation device 100, see at least page 8 lines 292-298 and 309-311).
Regarding claim 7, the combination of Ito and Hashimoto teach the elements above and Ito further discloses:
the path information of the plurality of front vehicles comprises at least one of final destinations, intermediate pathways, intermediate stops, or traveling directions of the front vehicles (attribute information includes destination of vehicles ahead, see at least page 8, lines 297-302).
Regarding claim 8, the combination of Ito and Hashimoto teach the elements above and Ito further discloses:
providing at least one of the position information of the plurality of front vehicles and the path information of the plurality of front vehicles to a user of the first vehicle (vehicle A receives attribute information of vehicle ahead through the 
determining a vehicle selected by the user of the first vehicle as the second vehicle (user can select a leading vehicle candidate, see at least page 15, lines 610-611).
Regarding claim 9, the combination of Ito and Hashimoto teach the elements above but Ito does not disclose:
obtaining consent to tracking from a user of the determined second vehicle
However, Hashimoto teaches:
obtaining consent to tracking from a user of the determined second vehicle (independent vehicle requests permission to follow the leading vehicle and join the procession, see at least page 53, col. 17, lines 10-11 and 55-61)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tracking of a vehicle disclosed by Ito by adding the consent to tracking taught by Hashimoto. One of ordinary skill in the art would have been motivated to make this modification in order to allow the vehicle to follow and track a leading vehicle by incorporating the following vehicle into the leading vehicles group without having to stop “thus preventing decrease in transport efficiency” (see Hashimoto page 46, col. 3, lines 3-6).
Regarding claim 10, the combination of Ito and Hashimoto teach the elements above but Ito does not disclose:
requesting the second vehicle from which the consent is obtained to transmit a predefined RF signal when the consent to the tracking is obtained.
However, Hashimoto teaches:
requesting the second vehicle from which the consent is obtained to transmit a predefined RF signal when the consent to the tracking is obtained (when request of independent vehicle to follow leading vehicle is permitted, the leading vehicle sends indication that independent vehicle is incorporated into procession, see at least Fig. 22C and page 53, col. 18, lines 8-11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tracking disclosed by Ito by adding the signal when consent to the tracking is obtained taught by Hashimoto. One of ordinary skill in the art would have been motivated to make this modification in order to notify the independent vehicle that permission to tracking was granted (Hashimoto page 53, col. 18, lines 8-11).
Regarding claim 13, the combination of Ito and Hashimoto teach the elements above and Ito further discloses:
each of the plurality of front vehicles comprises a transmitter and transmits an RF signal predefined corresponding to each of the plurality of front vehicles through the transmitter (navigation devices on vehicles ahead, vehicle B and vehicle C, transmit attribute information, see at least page 8, lines 309-311).
Regarding claim 14, the combination of Ito and Hashimoto teach the elements above and Ito further discloses:
outputting the path of the first vehicle (system controller 20 highlights the leading vehicle to be followed and displays map data to be followed on display 44, see at least page 10 lines 383-385, page 11 lines 422-423, and page 12 lines 479-483).
Regarding claim 15, the combination of Ito and Hashimoto teach the elements above and Ito further discloses:
A non-transitory computer readable medium having stored thereon a computer program to execute a method according to claim 1 (system controller includes ROM 23 and RAM 24 to control navigation device 100, see at least page 6, lines 240-242).
Regarding claim 16, Ito discloses:
a receiver configured to receive a signal, among signals corresponding to a plurality of front vehicles that are in front of the first vehicle (vehicle A receives attribute information of a plurality of vehicles in front of the own vehicle by inter-vehicle communication through communication device 38, see at least page 8 lines 309-316 and page 10 lines 398-400); and 
a processor configured to determine a path of the first vehicle based on the received RF signal (system controller 20 uses the received attribute information to determine a vehicle to follow for vehicle A, see at least page 8 lines 317-322; system controller 20 includes a central processing unit 22, see at least page 6, line 240).
Ito does not disclose:
radio frequency (RF) signals
However, Hashimoto teaches:
receive a radio frequency (RF) signal (vehicle communication device has a transmitter 10, receiver 11, and antenna 4 for vehicle-to-vehicle communication using a radio frequency, see at least page 47, col. 6, lines 30-42 and page 51, col. 14, lines 44-56). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the received signal disclosed by Ito by adding the radio frequency taught by Hashimoto. Additionally, Ito discloses a reception tuner (page 7, line 260) and vehicle-to-vehicle communication (page 10, line 400 and page 13 line 536) in the communication device 38. Though Ito does not explicitly disclose the use of radio frequency, it would have been obvious to one of ordinary art that radio frequency could be used by the communication device disclosed by Hashimoto. One of ordinary skill in the art would have been motivated to make this modification in order to allow vehicles to switch frequencies “to prevent radio interference between” two groups of vehicles (see Hashimoto page 51, col. 14, lines 41-43). Examiner sets forth all other instances of “RF signal” below, for claims dependent on claim 16, inherit the combination of Ito and Hashimoto stated above. 
Regarding claim 17, the combination of Ito and Hashimoto teach the elements above and Ito further discloses:
the processor is further configured to calculate position information of a second vehicle, among the plurality of front vehicles, based on the received RF signal corresponding to the second vehicle and determine the path of the first vehicle based on the position information of the second vehicle (system controller 20 determines the leading vehicle to be the one closest in proximity, see at least page 4 line 126; vehicle A receives attribute information of vehicles ahead via communication device 38 which 
Regarding claim 19, the combination of Ito and Hashimoto teach the elements above and Ito further discloses:
the processor is further configured to determine a second vehicle to be tracked for determining the path of the first vehicle from among the plurality of front vehicles (system controller 20 determines a vehicle among the plurality of vehicles ahead to follow and determine as a leading vehicle, see at least page 8 lines 317-322 ), and 
the receiver is further configured to receive the RF signal from the determined second vehicle (vehicle A receives attribute information of vehicle ahead through the communication device 38 via inter-vehicle communication where the vehicle ahead is determined to be the leading vehicle, see at least page 8 lines 309-311, page 10 lines 389-400).
Regarding claim 20, the combination of Ito and Hashimoto teach the elements above and Ito further discloses:
the processor is further configured to determine the second vehicle by using at least one of position information of the plurality of front vehicles and path information of the plurality of front vehicles (system controller 20 determines the leading vehicle to be the one closest in proximity, see at least page 4 line 126; or determines leading vehicle to be one where destinations of leading vehicle and current vehicle are the same, see at least page 8 lines 315-316 and 320-322).
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Hashimoto as applied to claims 1 and 16 above, and further in view of Rekow et al. (U.S. Patent No. 7,062,381 B1; hereinafter Rekow).
Regarding claim 3, the combination of Ito and Hashimoto teach the elements above but do not disclose:
the path determining apparatus comprises a first receiver and a second receiver, and 
wherein the calculating of the position information of the second vehicle comprises: calculating a difference between a first distance between the second vehicle and the first receiver in the first vehicle and a second distance between the second vehicle and the second receiver in the first vehicle, based on a first time required for the RF signal to arrive at the first receiver, a second time required for the RF signal to arrive at the second receiver and a transmission speed of the RF;  23
calculating an azimuth between the second vehicle corresponding to the received RF signal and the first vehicle, based on the difference between the first distance and the second distance and a third distance between the first receiver and the second receiver; and 
calculating the position information of the second vehicle corresponding to the received RF signal, based on the difference between the first distance and the second distance and the azimuth.
However, Rekow teaches:
the path determining apparatus comprises a first receiver and a second receiver (first transponder 79 and second transponder 81, see at least Fig. 3), and 
wherein the calculating of the position information of the second vehicle comprises: calculating a difference between a first distance between the second vehicle (primary transceiver antenna 77 where signal is transmitted as disclosed by Rekow is mapped to second vehicle of applicant’s claim) and the first receiver in the first vehicle and a second distance between the second vehicle and the second receiver in the first vehicle, based on a first time required for the RF signal to arrive at the first receiver, a second time required for the RF signal to arrive at the second receiver and a transmission speed of the RF signal (first proportional to a first distance between a first transponder antenna 79 and primary transceiver antenna 77; the second propagation time is proportional to a second distance between the second transponder antenna 81 and primary transceiver antenna 77, see at least page 14, col. 5, lines 6-11; converter 20 converts propagation time into distance using speed of light, see at least page 13, col. 4, lines 13-16);  23
calculating an azimuth between the second vehicle corresponding to the received RF signal and the first vehicle, based on the difference between the first distance and the second distance and a third distance between the first receiver and the second receiver (relative heading (e.g. azimuth or angular heading) is determined with reference to positions of antennas, see at least page 14, col. 5, lines 55-56 and page 15, col. 8, lines 3-12); and 
calculating the position information of the second vehicle corresponding to the received RF signal, based on the difference between the first distance and the second 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal receiving disclosed by Ito and the RF signals taught by Hashimoto by adding the second vehicle position determination taught by Rekow. One of ordinary skill in the art would have been motivated to make this modification in order “to maintain a desired degree of alignment and coordination over time between a primary position of primary vehicle and secondary positions of one or more secondary vehicles” (see Rekow page 12, col. 1, lines 20-23).
Regarding claim 18, the combination of Ito and Hashimoto teach the elements above but do not disclose:
the receiver comprises a first receiver and a second receiver; and 
wherein the processor is further configured to: calculate a difference between a first distance between the second vehicle and the first receiver in the first vehicle and a second distance between the second vehicle and the second receiver in the first vehicle, based on a first time required for the RF signal to arrive at the 26first receiver, a second time required for the RF signal to arrive at the second receiver and a transmission speed of the RF signal; 
calculate an azimuth between the second vehicle corresponding to the received RF signal and the first vehicle, based on the difference between the first distance and 
calculate the position information of the second vehicle corresponding to the received RF signal, based on the difference between the first distance and the second distance and the azimuth.
However, Rekow teaches:
the receiver comprises a first receiver and a second receiver (first transponder 79 and second transponder 81, see at least Fig. 3); and 
wherein the processor is further configured to: calculate a difference between a first distance between the second vehicle and the first receiver in the first vehicle and a second distance between the second vehicle and the second receiver in the first vehicle, based on a first time required for the RF signal to arrive at the 26first receiver, a second time required for the RF signal to arrive at the second receiver and a transmission speed of the RF signal (first proportional to a first distance between a first transponder antenna 79 and primary transceiver antenna 77; the second propagation time is proportional to a second distance between the second transponder antenna 81 and primary transceiver antenna 77, see at least page 14, col. 5, lines 6-11; converter 20 converts propagation time into distance using speed of light, see at least page 13, col. 4, lines 13-16); 
calculate an azimuth between the second vehicle corresponding to the received RF signal and the first vehicle, based on the difference between the first distance and the second distance and a third distance between the first receiver and the second receiver (relative heading (e.g. azimuth or angular heading) is determined with 
calculate the position information of the second vehicle corresponding to the received RF signal, based on the difference between the first distance and the second distance and the azimuth (relative position may be determined with respect to position of antennas, see at least page 15, col. 8, lines 3-12; data processor 16 determines relative position with respect to other vehicle or relative heading, see at least page 17, col. 11, lines 22-25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal receiving disclosed by Ito and the RF signals taught by Hashimoto by adding the second vehicle position determination taught by Rekow. One of ordinary skill in the art would have been motivated to make this modification in order “to maintain a desired degree of alignment and coordination over time between a primary position of primary vehicle and secondary positions of one or more secondary vehicles” (see Rekow page 12, col. 1, lines 20-23).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Hashimoto as applied to claims 1 and 16 above, and further in view of McQuillen et al. (U.S. Patent Application Publication No. 2019/0272760 A1; hereinafter McQuillen).
Regarding claim 11, the combination of Ito and Hashimoto teach the elements above but do not teach:
determining a third vehicle front vehicle from among the plurality of front vehicles other than the determined second vehicle when the consent to the tracking is not obtained.

determining a third vehicle front vehicle from among the plurality of front vehicles other than the determined second vehicle when the consent to the tracking is not obtained (when consent to following leading vehicle has not been granted, vehicle without consent 110 may still receive information via v2v from a follower vehicle 102, see at least [0035]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal receiving disclosed by Ito and the RF signals taught by Hashimoto by adding the determination of a third vehicle taught by McQuillen. One of ordinary skill in the art would have been motivated to make this modification in order for a vehicle to be able to receive information despite a permission not being granted (see McQuillen [0035]).
Regarding claim 12, the combination of Ito and Hashimoto teach the elements above but do not teach:
obtaining consent to tracking from users of the plurality of front vehicles.
However, McQuillen teaches:
obtaining consent to tracking from users of the plurality of front vehicles (a vehicle obtains permission from nearby vehicles to use v2v information for guidance, see at least [0032]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal receiving disclosed by Ito and the RF signals taught by Hashimoto by adding the consent from plurality of front vehicles taught by McQuillen. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Funabashi (U.S. Patent Application Publication No. 2014/0172265 A1) teaches a vehicle to vehicle communication device for convoy traveling that permits a vehicle to follow a vehicle ahead or behind own vehicle.
Bemler et al. (WO 2017/105319 A1; see reference O on PTO-892) teaches a vehicle that tracks the plurality of vehicles ahead to determine whether the path of vehicles ahead correspond with desired path of own vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/H.L./Examiner, Art Unit 3662             

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662